19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 1 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 2 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 3 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 4 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 5 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 6 of 7
19-12362-aih   Doc 3   FILED 04/19/19   ENTERED 04/19/19 11:00:20   Page 7 of 7
